Citation Nr: 0604962	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  02-16 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
lymphedema praecox.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from December 1995 to December 
1997.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
Phoenix, Arizona Department of Veterans Affairs (VA) Regional 
Office (RO).  

In January 2003, the veteran testified at a personal hearing 
before the Board.  A transcript of that hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that an increased evaluation is warranted 
for her lymphedema praecox.  The record reflects that the 
veteran's service-connected lymphedema praecox is currently 
rated by analogy under 38 C.F.R. § 4.112, Diagnostic Code 
7121 (for post-phlebitic syndrome of any etiology).  Such 
Code provides that if more than one extremity is involved, 
then each extremity should be provided a separation 
evaluation.  

The Board observes that when the veteran was service 
connected for lymphedema praecox in October 1998, the RO did 
not indicate for which extremity it was granting service 
connection and assigning the 20 percent evaluation.  In the 
reasons and bases of the decision, the RO indicated that on 
examination in February 1996 (while the veteran was in 
service), the veteran displayed swelling in both the right 
and left lower extremities, although the right leg edema was 
worse than the left.  Post-service medical records continue 
to show that the veteran experiences both right and left 
lower extremity edema.  

Thus, as the record demonstrates that the veteran's service-
connected lymphedema praecox affects both her right and left 
lower extremities, and in light of the fact that the RO has 
not assigned a separate evaluation for each lower extremity 
pursuant to 38 C.F.R. § 4.112, Diagnostic Code 7121 (2005), 
additional development of the record is warranted.

The Board also observes that the veteran has not been 
afforded a VA examination to determine the current nature and 
extent of her service-connected lymphedema praecox.  As such, 
an examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that she furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom she has 
received treatment for lymphedema 
praecox.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, not already of record.

2.  The veteran should be given a VA 
examination by a peripheral vascular 
specialist to determine the current 
nature and degree of severity of her 
service-connected lymphedema praecox.  

All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

3.  Thereafter, the RO should 
readjudicate the veteran's increased 
rating claim, including the assignment 
of separate evaluations pursuant to 
38 C.F.R. § 4.112, Diagnostic Code 7121.  
If the benefit sought remains denied, 
the RO should issue a supplemental 
statement of the case and afford the 
appellant the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JAMES R. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

